Citation Nr: 9934553	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-01 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle fracture.

2.  Entitlement to an increased disability rating for a skin 
disability, to include dermatitis, tinea pedis, and tinea 
cruris, currently evaluated as 30 percent disabling.

3.  Entitlement to nonservice-connected (NSC) pension to 
include extra-schedular entitlement to pension under the 
provisions of 38 C.F.R. § 3.321 (b)(2). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from  February 1972 to 
February 1975.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1997 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein an increased rating for a skin 
disability was denied.  The veteran also appeals a September 
1997 rating action wherein service connection for residuals 
of a right ankle fracture and entitlement to nonservice 
connection pension benefits were denied.  


FINDINGS OF FACT

1.  A right ankle fracture, or residuals thereof, is not 
shown in service.

2.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for a skin 
disability has been developed.

3.  The veteran's skin disability is manifested by scaly skin 
and rashes; ulceration, extensive exfoliation, extensive 
crusting, systemic or nervous manifestations, or exceptional 
repugnancy are not shown.

4.  With respect to the claim for an increased rating for a 
skin disability, neither an exceptional nor unusual 
disability picture has been demonstrated that would render 
impractical the application of the regular schedular 
standards.

5.  All evidence necessary for an equitable disposition of 
the veteran's claim for nonservice connected pension benefits 
has been developed.

6.  The veteran has been diagnosed with a skin disability, 
variously diagnosed as atopic dermatitis, tinea cruris, and 
tinea pedis, which is rated as 30 percent disabling.

7.  The veteran has also been diagnosed with nonservice 
connected lumbar spine stenosis with slight limitation of 
motion, which is rated as 10 percent disabling. 
 
8.  The veteran has been diagnosed with a history of 
genitourinary infection and a history of enlarged abdominal 
glands, both rated as noncompensable. 

9.  The veteran is 48 years old and has a high school 
education.  He has reported that he last worked in April 1997 
as security at a construction site. 

10.  The veteran's disabilities are not shown to be of such 
severity as to permanently preclude the performance of all 
types of substantially gainful employment with consideration 
given his age and educational experience.


CONCLUSIONS OF LAW

1.  A claim for service connection for residuals of a 
fractured right ankle is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for an increased rating for a skin 
condition, to include dermatitis, tinea pedis, and tinea 
cruris, are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 3.321(b)(1), Part 4, § 4.118, Diagnostic 
Code 8717 (1999).

3. The criteria for a permanent and total disability rating 
for pension purposes are not met.  38 U.S.C.A. §§ 1155, 1502, 
1521, (West 1991); 38 C.F.R. §§ 3.321, 3.323, 3.340, 3.342, 
4.7, 4.15, 4.16, 4.17, 4.17a, 4.18, 4.19, 4.20, 4.25, 4.27 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991);  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

I.  Service Connection for Residuals of a Right Ankle 
Fracture

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

The veteran contends that he has residuals of a right ankle 
fracture that he attributes to his active duty service.  With 
regard to this claim for service connection, the 
determinative issues presented are (1) whether the veteran 
had a right ankle fracture disability during service; (2) 
whether he currently has a right ankle disability; and if so, 
(3) whether his current right ankle disability is 
etiologically related to an inservice right ankle fracture.  
The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

As set forth above, a well-grounded claim for service 
connection requires evidence of an inservice disease or 
injury.  Service medical records are silent for any 
treatment, complaints, or diagnosis of a fracture of the 
right ankle.  A February 1972 entrance examination report 
indicates that the veteran's feet and lower extremities were 
"normal."  While on active duty, he was seen in April 1973 
with complaints of swelling after injuring an unspecified 
foot while jumping.  However, the diagnosis rendered was 
"contusion."  A January 1975 physical examination in 
conjunction with the veteran's discharge from active duty 
indicates that his feet and lower extremities were 
"normal."  

The Board notes the veteran's contentions that he fractured 
his right ankle while on active duty.  However, while 
entirely competent to report his symptoms both current and 
past, he has presented no clinical evidence or medical 
opinion that would establish a fractured right ankle 
disability in service.  In the absence of evidence indicating 
that the veteran has the medical knowledge or training 
requisite for the rendering of clinical opinions, the Board 
must find that his contentions with regard to the etiology of 
any current right ankle disability to be of no probative 
value.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown in 
service, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for a residuals of a fractured right ankle could be granted, 
as is required under the provisions of 38 U.S.C.A. § 5107(a) 
(West 1991).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 
610-11 (1992).  The Board accordingly finds that the 
veteran's claim is not well grounded and is therefore denied, 
in accordance with the Court's decision in Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  See also Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), and Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

The Board notes that the Court has held that, when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991), VA has a duty under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise the claimant of the evidence 
required to complete his or her application, in circumstances 
in which the claimant has referenced other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Epps v. Brown, 9 Vet. App. 341 (1996) and McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per curiam).  The 
Board also notes that its duty to assist the veteran in the 
development of his claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991), does not arise until a claim is shown 
to be well grounded.  A review of the veteran's claims folder 
does not show that any additional evidence exists to that 
would establish a well-grounded claim for service connection 
of residuals of a right ankle fracture.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen any or all of his claims for service 
connection, at any time.

II.  Increased Disability Rating for a Skin Disability

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claim for an increased disability 
rating for a skin disability is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he has 
presented a claim that is plausible.  He has not alleged that 
any records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Service connection for a skin disability, manifested by 
dermatitis in the gluteal cleft, was established by means of 
an August 1977 rating action as service medical records 
indicate that the veteran was treated for a rash in his groin 
area while on active duty.  A 10 percent disability rating 
was assigned effective April 22, 1977, the date of claim on 
appeal.  By means of  November 1992 rating action, the 
disability evaluation for the veteran's skin disability was 
increased to 30 percent as the evidence indicated that his 
exfoliative dermatitis had developed in his groin area, arms, 
lower stomach, and neck with constant itching and extensive 
lesions.  An effective date of August 26, 1991 was 
established as that date was the date of claim on appeal.  By 
means of a February 1997 rating action, the RO denied an 
increased rating for the veteran's skin disability.  He 
appeals this rating action and contends that his skin 
disability is more severe than currently evaluated and that 
an increased disability rating is warranted. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The veteran's current skin disability is currently evaluated 
under Diagnostic Code 7817.  38 C.F.R. §  4.118 (1999).  
Under this criteria a 30 percent disability rating 
contemplates dermatitis with exudation or constant itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
disability rating is warranted if the evidence shows 
dermatitis with ulceration or extensive exfoliation or 
crusting with systemic or nervous manifestations, or if the 
dermatitis is exceptionally repugnant. 

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994). 

After a review of the evidence, the Board finds the veteran's 
contentions are not supported by the evidence, and that his 
claim, accordingly fails.  VA outpatient medical treatment 
records from January 1991 to June 1997 show numerous 
complaints of a skin rash covering the veteran's body.  The 
evidence indicates that the veteran takes medication in the 
form of ointments and creams for his disability.  

A September 1995 VA skin examination report indicates that, 
on objective examination, a scaly dermatitis was seen on his 
thighs and soles with several areas of hyperpigmentation and 
low grade dermatitis on the elbows and popliteal fossa and 
leg.  Diagnoses of atopic dermatitis, tinea pedis, and tinea 
cruris were rendered.  

Similarly, an August 1997 VA general medical examination 
report indicates that the veteran had atopic dermatitis of 
the elbows, right popliteal spaces, and both hands with 
severe tinea cruris. 

While the VA examiner in August 1997 indicated that the 
veteran had "severe" tinea cruris, it is noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  While the 
evidence shows some impairment due to his skin disability, an 
increased rating is not appropriate as the evidence does not 
show ulceration or extensive exfoliation or crusting with 
systemic or nervous manifestations or that the skin 
disability is exceptionally repugnant.  Additionally, the 
Board notes that the veteran has disability resulting from 
his skin disability; however, the severity of his disability 
is adequately reflected in a 30 percent disability 
evaluation.  Accordingly, the Board must find that the 
criteria for an increased rating under Diagnostic Code 7817 
are not met.  

The Board accordingly concludes that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for a skin disability.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 3.321(b)(1), Part 4, § 4.118, 
Diagnostic Code 8717 (1999).  The Board has considered all of 
the possible avenues for an allowance but unfortunately is 
unable to grant the benefit sought at this time.  

In addition, the Board does not find that this case presents 
such an exceptional or unusual disability picture, as would 
be manifested by marked interference with employment or by 
frequent periods of hospitalization, that would render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

III.  Nonservice Connected Pension 

Initially, the Board finds that the veteran's claim for 
nonservice connected pension benefits is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, he has presented a claim that is plausible.  He has not 
alleged that any records of probative value that may be 
obtained and which have not already been associated with his 
claims folder are available.  The Board accordingly finds 
that the duty to assist him, as mandated by 38 U.S.C.A. § 
5107(a) (West 1991), has been satisfied.

The Board notes that the veteran meets certain basic 
eligibility requirements for VA pension benefits.  He served 
on active duty for a period of ninety days or more during a 
period of war.  38 U.S.C.A. §§ 101(11), (29); 1521(a), (j)(1) 
(West 1991). Furthermore, based on the veteran's June 1997 VA 
Form 21-527, Income-Net Worth and Employment Statement, he 
appears eligible for pension under the statutory income and 
net worth criteria applied to VA pension benefits.  38 
U.S.C.A. §§ 1521, 1522 (West 1991).  Therefore, the issue 
before the Board is whether the veteran is permanently and 
totally disabled for VA pension purposes within the meaning 
of governing law and regulations.  38 U.S.C.A. §§ 1155, 1502, 
1521, (West 1991); 38 C.F.R. §§ 3.321, 3.323, 3.340, 3.342, 
4.15, 4.16, 4.17, 4.17a, 4.18, 4.19, 4.20, 4.25, 4.27 (1999).

In Brown v. Derwinski, 2 Vet.App. 444 (1992), the Court 
observed that permanent and total disability for pension 
purposes can be shown in two ways under VA regulations.  An 
objective and a subjective standard are provided. Brown, 2 
Vet.App. at 446; Talley v. Derwinski, 2 Vet.App. 282 (1992); 
38 U.S.C.A. § 1502(a)(1), (2) (West 1991); 38 C.F.R. §§ 
3.321(b)(2); 4.17 (1999). The two ways that permanent and 
total disability can be shown under the law are as follows: 
(1) the veteran must be unemployable as a result of a 
lifetime disability (i.e., the "subjective" standard, which 
is based on disabilities, age, occupational background, and 
other related factors of the individual veteran whose claim 
is being adjudicated) or, even if not unemployable, (2) the 
veteran must suffer from a lifetime disability which would 
render it impossible for the average person with the same 
disability to follow a substantially gainful occupation 
(i.e., the "objective" standard, which is based on the 
percentage ratings assigned for each disability from the 
Schedule for Rating Disabilities, 38 C.F.R., Part 4; the 
minimum percentage rating requirements for total ratings 
based on unemployability in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17. 38 U.S.C.A. § 1502(a)(1), (2) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2); 3.340(b); 3.342, 4.15, 
4.16(a), 4.17, 4.18, 4.19 (1999); Brown, 2 Vet.App. at 446.

In making a determination as to permanent and total 
disability for pension purposes, the adjudicator must first 
apply the percentage standards of 38 C.F.R. § 4.16(a) and the 
other requirements of 38 C.F.R. § 4.17 (the objective 
standard). If a permanent and total disability rating is not 
warranted under the objective standard and the veteran is 
unemployable, consideration of entitlement to a permanent and 
total disability rating on an extra-schedular basis should be 
undertaken.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) (the 
subjective standard).

In this case, the veteran does not meet the percentage 
requirements for disability pension benefits. That is, he 
does not have at least one disability rated 60 percent or one 
rated at 40 combined with others for a total of 70 percent. 
38 C.F.R. §§ 4.16, 4.17 (1999).  His only currently rated 
service connected disability is a skin disability, evaluated 
as 30 percent disabling.  He also has nonservice connected 
disabilities of residuals of a right ankle fracture, 
currently rated as 20 percent disabling; mild lumbar 
stenosis, currently rated as 10 percent disabling; residuals 
of a genitourinary infection, rated as noncompensable; and 
enlarged abdominal glands, rated as noncompensable.  He has a 
combined disability rating of 50 percent.  As he has no 
single disability rated 60 percent or a single disability 
rating rated at 40 combined with others for a total of 70 
percent, consideration of entitlement to a permanent and 
total disability rating on an extra- scheduler basis under 38 
C.F.R. §§ 3.321(b)(2), 4.17(b) is in order.

The Board finds that the veteran's disabilities, when 
considered in light of his education, work experience, and 
age, do not render him unable to secure and follow 
substantially gainful employment.  The veteran is 48 years 
old and has a level of education reported as high school.  In 
a statement received by the veteran in May 1997, he stated 
that "I have work."  While the veteran indicates on a July 
1997 statement that he was unable to work during all of 1996 
and most of 1995, on a June 1997 VA Form 21-527, Income - Net 
Worth and Employment Statement, the veteran indicated that he 
last worked in April 1997 working security at a construction 
site.   

The veteran contends that he is no longer able to work due to 
back pain and his skin disability.  A VA medical report from 
May 1996 indicates that the veteran was hospitalized for 2 
days with complaints of low back pain with radicular pain 
down the right lower extremity to the toes.  Physical 
examination on admission revealed that the veteran was well 
developed, well nourished, and not in acute distress.  His 
vital signs were stable.  There were no significant abnormal 
findings noted on objective examination.  Neurological 
examination showed that he was alert and oriented with normal 
strength in both upper extremities as well as both lower 
extremities.  A mild impairment of vibration in the feet was 
noted with hyporeflexic ankle jerks.  Cervical, thoracic and 
lumbar myelograms, taken during the course of 
hospitalization, were normal as was a post myelogram CT scan 
of the cervical spine.  A post myelogram CT scan of the 
lumbar spine revealed mild lumbar stenosis.  The veteran was 
to receive follow-up physical therapy for his low back 
condition.  

Outpatient treatment records from May 1996 to July 1997 
indicate that the veteran was treated for his skin 
disability, low back and leg pain, bronchitis, and his low 
back disability.  Treatment records indicate that he uses 
special orthopedic shoes due to foot numbness.  

An August 1997 VA physical examination report indicates that 
the veteran complained of back pain with pain down his lower 
right extremity and "a bad skin condition."   The report 
notes that his carriage, posture, and gait were normal.  A 
skin examination revealed atopic dermatitis of the elbows, 
right popliteal spaces, both hands, and severe tinea cruris.  
The examiner observed lumbosacral flexion of 80 degrees and 
extension of 30 degrees.  Lateral flexion was recorded as 30 
degrees bilaterally.  Bilateral rotation was 30 degrees.  The 
examiner noted that the veteran "complains of pain in all 
ranges of motion but is not very severe."  A lumbosacral x-
ray was normal.  Similarly, his feet were noted to be normal.  

The Board notes with regard to the veteran's disabilities 
that the descriptions in the medical reports of the degree 
and extent of the veteran's disabilities contrast 
significantly with descriptions of the kinds of disabling 
conditions contemplated by the regulations as permanently and 
totally disabling.  See, e.g., 38 C.F.R. §§ 4.15, 3.340(b) 
("permanent loss or loss of use of both hands, or of both 
feet, or of one hand and one foot, or of the sight of both 
eyes, or becoming permanently helpless or bedridden").  The 
Board also notes that the description of the veteran's 
disabilities in the August 1997 medical examination report 
neither provides an overall impression of a severely 
incapacitated individual nor reflects that the disorders 
which the RO rated were reasonably certain to continue at the 
same degree of impairment throughout the veteran's lifetime.  
38 U.S.C.A. § 1502 (West 1991). 

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that he is 
permanently precluded from securing substantially gainful 
employment by reason of his disabilities even when those 
disabilities are assessed in the context of subjective 
factors such as his age, occupational background, and 
education.  Accordingly, the veteran's claim for a permanent 
and total disability rating for pension purposes is denied.


ORDER

Service connection for a residuals of a right ankle fracture 
is denied.  An increased rating for a skin disability is 
denied.  A permanent and total disability rating for pension 
purposes is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals





